Citation Nr: 0029456	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension and an enlarged heart claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1955 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina, Regional Office (RO).  In the decision, the RO 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for hypertension and an enlarged heart.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's hypertension and enlarged heart were not caused by 
hospitalization or medical or surgical treatment provided by 
VA.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for hypertension and an enlarged heart claimed to be caused 
by hospitalization, or medical or surgical treatment provided 
by the VA are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for hypertension and an enlarged 
heart claimed to be due to medical treatment provided by VA.  
He asserts that the VA prescribed medications for treatment 
of a psychiatric disorder and that the medications resulted 
in hypertension and an enlarged heart.  He asserts that such 
side effects are noted in the Physician's Desk Reference.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in November 1997, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358 (1999).  

The Board finds that all relevant facts have been properly 
developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which is of record includes the veteran's medical 
treatment records.  Although the veteran was not afforded an 
examination in connection with his claim, the Board notes 
that the treatment records adequately reflect his current 
condition and may be accepted in place of an examination.  
See 38 C.F.R. § 3.326(b) (1999).  Also, the RO has obtained 
medical opinions regarding the issue on appeal.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, however, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for compensation under 38 U.S.C.A. 
§ 1151, for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.  The evidence which has been presented includes numerous 
VA medical treatment records which show that the veteran was 
treated on many occasions through the use of psychiatric 
medications.  The records also indicate that the veteran has 
a history of cardiovascular disease.  However, the records do 
not contain any opinion that there is any relationship 
between the use of the medications and the cardiovascular 
disease.  

An opinion dated in November 1998 from a VA pharmacist shows 
that she reviewed the veteran's past medical history, his 
most recent medication list, and his pertinent past 
medications.  She commented that:

From my review of the records, it appears 
that [the veteran] has been treated with 
various agents for his schizophrenia (all 
within normal dosage ranges).  
Hypertension is an adverse effect that 
can occur with antipsychotics when issued 
in higher than normal doses or if acutely 
ingested.  This did not appear to be the 
case according to [the veteran's] medical 
records.  He was maintained on 
appropriate doses of the antipsychotics 
and appeared to be followed closely here 
at the VA (MHC, psychiatry).  Likewise, 
his documented history of hypertension 
was being appropriately treated.  He did 
have fluctuating blood pressure readings 
from time to time.  However, at these 
times it appeared there was an event 
(exacerbation of schizophrenia, 
noncompliance with medications, 
panic/anxiety attack) that could have 
precipitated a rise in blood pressure.  
Of note, he does have a documented 
history of noncompliance with his medical 
regimen (both schizophrenia meds and 
antihypertensive medications).  It would 
be difficult to attribute his history of 
uncontrolled hypertension to the 
antipsychotics (haloperidol and 
fluphenazine).  Likewise, his history of 
alcohol abuse cannot be excluded as a 
potential contributing factor to his 
hypertension and resultant "heart 
enlargement".  

Similarly, an opinion by a VA staff psychiatrist dated in 
November 1998 contains the following comments:

[The veteran's history] includes 
schizophrenia, alcohol abuse, history of 
noncompliance, and hypertension, and 
gout.  He claims that the long history of 
receiving antipsychotic medication has 
caused his elevated blood pressure.  

The memorandum of [the VA pharmacist], 
regarding the patient's medication, has 
been reviewed.  Sustained hypertension as 
result of antipsychotic medication is an 
extraordinarily rare side effect of such 
medications.  The literature does 
describe hypertension as result of higher 
than normal doses of antipsychotic 
medication or acutely ingested 
antipsychotic medication.

Summaries and selected notes in three 
volumes of the patient's old charts were 
reviewed.  The doses of antipsychotic 
medication prescribed for [the veteran] 
were in the normal and accepted range for 
these medications.  No excessive dosages 
or acute ingestion were found.  

As has been mentioned above, the effect 
of elevated blood pressure with 
antipsychotic medication is rare and may 
occur with acute ingestion, or with 
clinical states resembling neuroleptic 
malignant syndrome.  Neither of these 
conditions nor symptoms were mentioned in 
any of the volumes of the charts 
reviewed.  

In addition, the patient developed 
elevated blood pressure at a very young 
age (28 years), at the very beginning of 
his psychiatric illness, before he had 
accumulated a lifelong history of 
receiving these medications.  This 
decreases the likelihood of the 
medications as a cause of his elevated 
blood pressure.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
regarding the issue on appeal except the VA opinions which 
weigh against the claim.  Although the veteran has offered 
his own opinion that his hypertension and an enlarged heart 
were caused by the treatment given by VA, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran has cited the Physician's Desk Reference 
as a basis for his belief that the psychiatric medications 
caused his cardiovascular problems, the Board notes that this 
medical reference book does not pertain specifically to the 
facts of the veteran's case.  Therefore, the book cannot be 
said to contain medical opinion demonstrating that the 
veteran's cardiovascular disease was attributable to his use 
of medication prescribed by the VA.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (a veteran's own statement taken 
together with medical treatise evidence is insufficient to 
establish a medical nexus between veteran's current condition 
and a service-connected disability).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  

For the foregoing reasons, the Board finds that the veteran's 
hypertension and enlarged heart were not caused by 
hospitalization or medical or surgical treatment provided by 
VA.  Moreover, the veteran has not provided competent 
evidence that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of any such additional disability 
was an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the criteria for 
payment of compensation under 38 U.S.C.A. § 1151, for 
hypertension and an enlarged heart claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, are not met.  



ORDER

Compensation under 38 U.S.C.A. § 1151, for hypertension and 
an enlarged heart claimed to be caused by hospitalization or 
medical or surgical treatment provided by VA, is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 1 -


